Status of the Claims
	The present application was filed on 7/24/2020.  Claims 1-19 are currently pending and addressed herein. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-11, drawn to a method for determining a route, a device to perform the method, and a vehicle comprising the device to perform the method, classified in CPC G01C 21/343 and/or G06Q 10/047.
Claims 12-19, drawn to a method for training a machine learning module, classified in CPC G06N 20/00.

The inventions are independent or distinct, each from the other because:
Invention I and Invention II are directed to related processes.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, even if it is possible that the machine learning module being trained in Invention II could ultimately be used as the trained machine learning module of Invention I, Invention I and Invention II, as claimed, have a materially different design, mode of operation, function or effect.  Here, Invention I receives information (i.e., input information comprising information on distances between a plurality of destinations in a road network), inputs that information into a trained machine learning module, and provides output information (i.e., on a route connecting the plurality of destination) based on an output of the trained machine learning module, while Invention II generates coordinates for a plurality of destinations, calculates distances between the plurality of destinations based on the coordinates, introduces at least one asymmetry to the distances to obtain asymmetric distances, and trains a machine learning module based on the asymmetric distances.  Furthermore, Invention I and Invention II, as claimed, do not overlap in scope (e.g., Invention I does not require at least calculating distances based on generated coordinates, and/or training a machine learning module based on asymmetric distances and Invention II does not require at least inputting information into a trained machine learning module and/or providing output information on a route based on an output of that trained machine learning module, i.e., Invention I would not infringe Invention II, and vice versa).  Still further, there is nothing of record to show that Invention I and Invention II, as claimed, are obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Invention I and Invention II have acquired a separate status in the art in view of their different classification (e.g., CPC G01C 21/343 and/or G06Q 10/047 versus CPC G06N 20/00)
Invention I and Invention II have acquired a separate status in the art due to their recognized divergent subject matter (e.g., implementations of a trained machine learning module versus training machine learning modules) 
Invention I and Invention II require a different field of search (e.g., different search strategies or search queries exist between processes/systems that use trained machine learning modules and processes/systems to train machine learning modules).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention (i.e., Invention I or Invention II) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention (i.e., Claims 1-11 or Claims 12-19, respectively). 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John D. Scarito whose telephone number is (571)272-3710. The examiner can normally be reached Monday-Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3665

                                                                                                                                                                                            
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665